Citation Nr: 1402696	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  10-35 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to nonservice-connected disability pension, to include whether the appellant's countable income is excessive for purposes of nonservice-connected pension benefits. 

2.  Entitlement to special monthly pension based on being housebound or the need for regular aid and attendance. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service from January 1964 to January 1968, and from January 1968 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the claims folder indicates that only some of the financial data needed to determine whether the appellant's income is excessive and prevents her from receiving monies from VA has been obtained and included in the claims folder.  Moreover, the record, and more importantly, the information provided to the appellant in the Supplemental Statement of the Case (SOC), issued in February 2013, is imprecise in its detailing of the dollar amounts used in determining the correct and adjusted funds that were used in determining whether benefits could be awarded to the appellant.  The record is further vague in explaining how the appellant's nonservice-connected pension was reduced based on any Social Security Administration (SSA) benefits the appellant received in 2008 forward and any non-SSA retirement income she received.

Additionally, a review of the available records before the Board fails to show whether an actual accounting and audit of the appellant's account has occurred.  Because of the lack of clarity, the Board believes that the claim should be returned so that additional processing of the claim may occur.  The Board believes that this is a necessity and must be accomplished prior to the Board issuing a decision on the merits of the appellant's claim for the years 2008 to the present.  Without this information, the Board will be unable to provide a proper rationale for its decision that may be understood by the appellant, the appellant's representative, and VA.

A review of the record indicates that the appellant has not undergone a recent VA Aid and Attendance Examination that would provide medical evidence concerning whether the appellant needs or requires the assistance of another (aid and attendance).  An evaluation was accomplished in March of 2008; however, nine months later, in December 2008, a VA examiner suggested that the appellant's disabilities required the assistance of another in the performance of activities of daily life.  Added to this is the fact that the record is devoid of additional medical information concerning the appellant's need for aid and attendance of another person or whether she is housebound.  Although there are some medical records contained in the claims file, these records do not address whether the appellant now needs the aid and attendance of another person in order to accomplish the activities of daily living.  Because there is insufficient information as to whether the appellant's disabilities are so severe as to require the need of aid and attendance of another person, it is the determination of the Board that the claim should be returned to the AMC so that an examination may be accomplished.  Such an action will ensure that the VA has completed its duty to assist the appellant in providing her a complete and accurate medical examination in conjunction with her claim and it will also allow the VA to obtain medical information which may be used to address the assertions made by the appellant.

Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims, the case is REMANDED to the AMC for the following development:

1.  The AMC should contact the appellant and ask that she identify any private medical treatment, records of which have not yet been provided to VA, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all identified private sources (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any treatment records are not successful, the AMC should inform the appellant of the nonresponse so that she will have an opportunity to obtain and submit the records herself, in keeping with her responsibility to submit evidence in support of her claim.  38 C.F.R. § 3.159 (2013).

2.  Then, the AMC should schedule the appellant for an appropriate examination to determine her need for special monthly compensation based on the need for regular aid and attendance or on being housebound.  The examiner should be provided the claims file, and he/she should be requested to review the appellant's medical history.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The purpose of the examination is to determine housebound status or the need for regular aid and attendance.  Each of the appellant's disabilities should be evaluated, and the examiner is asked to describe the nature of the appellant's disabilities and the effect of her disabilities on her ability to perform daily functions.  Specifically, is the appellant unable to dress or undress herself and keep herself ordinarily clean and presentable?  Does she require frequent adjustment of any special prosthetic or orthopedic appliances that cannot be done without aid?  Is she unable to feed herself through loss of coordination of upper extremities or through extreme weakness, or unable to attend to the wants of nature?  Does she have incapacity, physical or mental, that requires care or assistance on a regular basis to protect her from hazards or dangers incident to her daily environment?  Does she have any disability that requires that she remain in bed?  Is she substantially confined to her dwelling and the immediate premises, and if so, is it reasonably certain that the disability or disabilities and resultant confinement will continue throughout her lifetime?

When the examiner makes his or her determination with respect to the above questions, the examiner should specify which disability(ies) or a combination thereof that would cause the appellant to be housebound or to depend on another for regular aid and attendance.  Additionally, the examiner should specifically comment on the opinion provided by the VA health care provider on the examination report of December 2, 2008.  The examiner must provide a report including complete rationales for all opinions and conclusions reached.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition(s) at issue, such testing or examination is to be accomplished prior to completion of the examination report.

3.  The AMC should contact the appellant and ask that she provide financial income and expense information for the years 2008, 2009, 2010, 2011, 2012, and 2013.  The AMC should specifically request that the appellant provide any information concerning any SSA benefits she may be receiving and any medical costs that he has paid during the years in question.  She should also be asked whether he received any other retirement-type benefits, the dates of those benefits, and the amounts received.  Once obtained, all documentation should be associated with the claims folder.

4.  Thereafter, the AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and her accredited representative should be provided a supplemental statement of the case.  The supplemental statement of the case must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


